Per Curiam.
The appellant sued the appellee to recover certain real estate, to which his pleadings showed he claimed title by virtue of a judgment, execution, sheriff’s sale, and deed. It appears the judgment was recorded in January, *3571859, in the Common Pleas Court, upon confession, on warrant of attorney, for 1100 dollars.
A. W. Subbard, Geo. G. Clark, and L. § W. 0. Sexton, for the appellant.
J. S. Seobey, for the appellee.
At that term the Common Pleas had no jurisdiction to render judgment for more than a 1000 dollars. The demurrer to the complaint should have been sustained. Marsh et al. v. Sherman, 12 Ind. 358; Shaw v. Gallagher, 8 id. 252; Armstrong v. Jackson, 1 Blackf. 210.
The judgment is affirmed, with costs.